                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

AMY PASSWATERS,                                   *

     Plaintiff,                                   *
                                                           Civ. Action No. RDB-18-2923
     v.                                           *

WICOMICO COUNTY,                                  *

     Defendant.                                   *

*             *    *      *        *       *          *        *        *        *       *          *
                                 MEMORANDUM OPINION

          Plaintiff Amy Passwaters (“Plaintiff” or “Passwaters”), a Master Correctional Officer

employed at the Wicomico County Department of Corrections (“WCDC”) pursues this action

against Defendant Wicomico County (“Defendant” or “the County”). Passwaters alleges that

the County’s decisions to periodically remove her from her post within the Transportation

Unit, impose formal discipline against her, and previously terminate her employment

constitute acts of discrimination and retaliation.1 Her Complaint alleges violations of Title VII

of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e and § 20-606 of the State

Government (S.G.) Article of the Maryland Annotated Code. Now pending is the County’s

Motion for Summary Judgment (ECF No. 18). The parties’ submissions have been reviewed

and no hearing is necessary. See Local Rule 105.6 (D. Md. 2018). For the reasons stated herein,

the Defendant’s Motion for Summary Judgment (ECF No. 18) is GRANTED and Summary

Judgment is ENTERED in favor of the Defendant.



         In August 2019, Passwaters accepted an offer of re-employment with the WCDC. (Email from
          1

Passwaters to Strausburg, Aug. 14, 2019, ECF No. 24-42.)
                                      BACKGROUND

       This case arises from Master Correctional Officer Amy Passwaters’ allegation that

Wicomico County and members of the Wicomico County Department of Corrections

discriminated against her because of her race (caucasian) and sex (female) and retaliated against

her by periodically reassigning her from the Transportation Unit of the Wicomico County

Department of Corrections to other posts and taking disciplinary action against her. Over the

course of a roughly seven-year period, Passwaters lodged numerous grievances challenging her

reassignment to different positions within the Department and accusing her superior officers

of discrimination. After her complaints were investigated and found to be unsupported by

the evidence, Passwaters’ conflict with her supervisors reached a crescendo. She appeared

unprepared for shift assignments, accused her superiors of lying, and disappeared during a

meeting. Ultimately, her conduct resulted in the termination of her employment.

 I.    The structure of WCDC and the Transportation Unit.

       Passwaters, a white female, began working at WCDC in 1998 as a Correctional Officer

I. (Deposition of Amy Passwaters (“Passwaters Dep.”) 10:14-17, ECF No. 24-1; ECF No.

20.). WCDC officers are divvied among nine Platoons, or “shifts,” and several specialized

posts: Central Booking, the Transportation Unit, the Intel Unit, and the Road Crew. (Shift

Roster 8/17/2017, ECF No. 20-11.) The officers were frequently shuffled among these posts.

(Inter-Office Memoranda, ECF No. 20-12.) In 2005, Passwaters was promoted to the rank

of Master Correctional Officer (“MCO”). (Passwaters Dep. 11:20-12:19.) As an MCO,

Passwaters’ duties and responsibilities were “exactly the same” as they had been as a


                                               2
Correctional Officer. (Id. at 12:12-14.) In 2007, Captain Deborah Moore approached

Passwaters and asked her if she would be willing to work in the Transportation Unit. (Id. at

13:17-14:5.) Assignment to the Transportation Unit was not considered a promotion or a

demotion—just one of many possible assignments.            (Deposition of Thomas Kimball

(“Kimball Dep.”) 11:15-16, ECF No. 20-12.)

       The Transportation Unit is considered an “elite” unit at WCDC because its officers are

trusted to operate without supervision off-site. (Deposition of Captain Preston Foreman

(“Foreman Dep.”) 16:13-18, ECF No. 24-2.) Officers assigned to the Transportation Unit

were required to be “weapon certified” for both handguns and shotguns and to demonstrate

a certain level of proficiency on the shooting range. (Passwaters Dep. 13:19-21; 14:17-15:5.)

Despite its elite status, Passwaters testified at her deposition that female officers generally

disfavored Transportation Unit work and purposefully failed the qualifications for the position

to avoid being assigned to Transportation. (Passwaters Dep. 90:15-91:7.)

       Traditionally, the Transportation Unit consisted of three male officers and two female

officers. (Deposition of Thomas V. Kimball (“Kimball Dep.”) 28:13-16, ECF No. 24-3.)

During the relevant period, the following officers were assigned to Transportation: the

Plaintiff, MCO Passwaters, a white female hired in 1998; MCO Joann Johnson, an African

American female hired in 1993; MCO Shawn Kenney, a white male hired in 1998; MCO Kevin

Owens, a white male hired in 2011; and MCO Christopher Preston, a white male hired in 2000.

(Affidavit of Amy Passwaters (“Passwaters Aff.”) ¶ 3, ECF No. 24-5.) When Passwaters

joined the Transportation Unit in 2007, she replaced a white female officer. (Passwaters Dep.

15:19-16:2.)
                                              3
II.    Passwaters files grievances in 2010, 2011, and 2013 challenging her assignment
       out of the Transportation Unit.
       The MCOs were rotated out of the Transportation Unit on several occasions to

accommodate the training of other officers in the Unit. (Passwaters Dep. 71:11-72:3 73:10-

74:8, 75:12-76:1, 76:11-77:1.) Passwaters strongly resisted these reassignments by filing

numerous grievances and escalating them through her chain of command. By the year 2017,

when Passwaters’ conflicts with her supervisors had escalated, Passwaters’ chain of command

consisted of the following officers: her direct supervisor, Lieutenant Otha Byrd; Byrd’s

supervisor, Captain Jamison; Colonel Thomas Kimball; and Kimball’s supervisor, Director

George Kaloroumakis. (Passwaters Dep. 31:5-32:6.)

       In June 2010 Colonel Kimball instructed the members of the Transportation Unit to

“report to the on duty supervisor” and to “be prepared to assume and perform other duties

as assigned by that supervisor.” (Inter-Office Correspondence June 4, 2010, ECF No. 20-1.)

When Passwaters was selected to be rotated off of the Transportation Unit, she filed a

grievance. (Inter-Office Memorandum, Aug. 3, 2010, ECF No. 20-2.) Addressing Passwaters’

grievance, Captain Preston Foreman, Operations Captain, explained that Correctional

Officers are required to work at any post, that all officers would be rotating off of the

Transportation Unit, and that “it just so happen[ed that] the training for Transportation started

by having you work another post while other officer[s] are training in Transportation.” (Id.)

       Additional rotations out of the Transportation Unit followed. Between May and

September 2011, Major Richard Elliott, Operations Commander, ordered Johnson, Kenney,

and Passwaters to report to other shifts. (Inter-Office Memorandum, May 19, 2011, ECF No.


                                               4
20-3.) In 2012, the Transportation Unit officers were again “assigned to work on shift” on a

rotating basis. (Email from Jamison, July 2, 2012, ECF No. 20-4.) In 2013, Passwaters and

Johnson were assigned to work another post, for two one-month periods, to accommodate

the training of four female officers in Transportation. (Email from Jamison, Feb. 11, 2013,

ECF No. 20-5; Passwaters Dep. 75:12-76:1.) Shortly after she received this assignment,

Passwaters submitted Grievances up her chain of command, complaining that “[t]here [we]re

not any other officers at this facility that are being made to work this type of schedule” and

that there were “two other officers on transportation that have not been moved at all.” (Mem.

to Foreman, Feb. 18, 2013, ECF No. 20-7; Mem. from Passwaters to Moore, Feb. 28, 2013,

ECF No. 20-7; Mem. from Passwaters to Kimball, ECF No. 20-7.)

       In a Grievance Response dated February 25, 2013, Captain Preston Foreman agreed

that Passwaters and Johnson had been moved from Transportation on several occasions for

the purposes of training and that Passwaters’ “observation of [her] male counterparts” was

“somewhat accurate.” (Grievance Response, Feb. 25, 2013, ECF No. 20-8.) A subsequent

response by Major Moore offered further information. (Mem. from Moore to Passwaters,

Feb. 26, 2013, ECF No. 20-8.) Major Moore first noted that shift assignments are not a

grievable issue under the County Personnel Manual. (Id.) Major Moore’s correspondence

further noted that WCDC faced a shortage of female officers trained to perform

Transportation Unit duties. (Id.) Now that more female officers had qualified for the post,

WCDC sought to train them through rotations in the Transportation Unit. (Id.) At the same

time, WCDC remained mindful that 95% of the prison population was male and that the



                                              5
Transportation Unit needed enough male officers to process male inmates.2 (Id.) Given that

two of the male officers had not yet completed their training, and the third was responsible

for the maintenance of all departmental vehicles, the female trainees would need to rotate with

Passwaters and Johnson. (Id.) Colonel Kimball’s March 6, 2013 Response echoed these

remarks. (Mem. from Kimball to Passwaters, March 6, 2013, ECF No. 20-8.) According to

Kimball, seven male officers qualified for the Transportation Unit and had worked as a

Transportation Officer within the past year, compared to only two females. (Id.) Kimball

“felt it necessary” to correct this male-to-female ratio by rotating more female officers through

the Transportation Unit. (Id.)

        Over a period of approximately two months in 2014, the female Transportation

Officers (Passwaters, a white female, and Johnson, an African American female) were once

again rotated out of the Transportation Unit to accommodate the training of other female

officers. (Email from Lieutenant Michael Jamison, June 23, 2014, ECF No. 20-9.)

III.    Passwaters challenges her permanent removal from the Transportation Unit in
        2016.
        On February 12, 2016, Passwaters and her fellow officers within the Transportation

Unit attended a meeting with Colonel Kimball and Captain Moore. (Passwaters Dep. 92:20-

93:18.) In the meeting, Kimball and Moore informed the officers that one of them would be

removed from Transportation permanently. (Id. 93:11-14.) This move came after Captain

Moore (a white female) had recommended reducing the Transportation Unit from five officers

to four, and to accomplish this reduction by removing one of the female officers from her


        2 Passwaters does not dispute that additional male officers were required to administer strip searches
for the overwhelmingly male inmate population. (Passwaters Dep. 78:10-79:2.)
                                                      6
post. (Investigation Regarding MCO Passwaters’ Complaint of Discrimination by Deputy

Director Kimball from Kevin Karpinski, Esquire, at 3-4, ECF No. 20-17.) Later that day,

Captain Moore provided Passwaters with an Inter-Office Memorandum bearing her signature

which instructed Passwaters to report to “the 7-3 Shift Platoon C” on February 18, 2016,

where she was to remain until further notice. (Inter-Office Mem. from Moore to Passwaters,

Feb. 12, 2016, ECF No. 20-13; Passwaters Dep. 43:9-11.)        Passwaters questioned Colonel

Kimball about her removal from the Transportation Unit, having been informed by Captain

Moore that the Memorandum was “per the colonel.” (Passwaters Dep. 43:12-18.) In response,

Passwaters claims, Kimball said that “he did it because he can.” (Id. at 43:16-17.)

        On February 25, 2016, Passwaters lodged an “informal Grievance” in which she

complained of “harassment and discrimination.” (Mem. from Passwaters to Kaloroumakis,

Feb. 26, 2016, ECF No. 20-19.) In her informal Grievance, Passwaters recalled a meeting

with Director Kaloroumakis on February 17, 2016, in which she complained about her

reassignment and discussed bringing a discrimination and harassment complaint against

Colonel Kimball. (Id.) In response, Director Kaloroumakis urged Passwaters to keep her

complaints “in house.”      (Id.)   Passwaters also recalled an interaction with Director

Kaloroumakis on February 18, 2016, in which he informed her that she had been chosen to

be removed from the Transportation Unit because she was the least senior female on

Transportation. (Id.) Passwaters’ informal Grievance concluded by alleging that she had been

“targeted by Col. Kimball for the last 4-5 years” and demanding her return to Transportation.

(Id.)



                                               7
        On February 26, 2016, Passwaters formalized her Grievance and submitted it to

Human Resources.3 (Passwaters Aff. ¶ 10, ECF No. 24-5.) In her affidavit, Passwaters avers

that her superior officer, Lieutenant Byrd, reprimanded her “immediately” after she elevated

her complaint to HR, faulting her for wearing transportation uniform pants. (Id. ¶ 11.)

Passwaters claims that she had not yet been provided the appropriate uniform.                          (Id.)

Subsequently, Passwaters submitted a “Matter of Record” or “MOR” which discussed the

issue. (Matter of Record I, ECF No. 24-9.) As indicated in Passwaters’ affidavit and reflected

on the MOR, Passwaters was provided the pants on the following day. (Id.; Passwaters Aff. ¶

10.) Passwaters claims that Colonel Kimball accused her of stealing extra pairs of pants, which

she returned, though maintaining that WCDC’s property department had provided them to

her. (Passwaters Dep. 138:8-139:1.)

IV.     Passwaters receives a Written Warning after refusing to meet with a Human
        Resources representative.
        On March 1, 2016, Passwaters was scheduled to discuss her complaints with the

County’s HR Director, Michele Ennis and another HR employee, Anthony Mowers.

(Passwaters Aff. ¶ 12; Matter of Record II, ECF No. 20-22.) When Ennis could not attend

that meeting, Passwaters was directed to meet with Mowers instead. (Id.) Passwaters expressed

that she would rather meet with Ennis because Mowers had previously been unable to answer




         3 In February 2016, Passwaters also filed a Charge of Discrimination with the Equal Employment

Opportunity Commission against the County, alleging discrimination and retaliation. (Passwaters Aff. ¶ 20;
Charge of Discrimination, ECF No. 20-32.) The EEOC issued a Notice of Right to Sue dated July 27, 2016.
(Notice of Right to Sue, ECF No. 20-33.) The Notice indicated that the EEOC was “unable to conclude that
the information obtained establishes violations of the statutes.” (Id.) The EEOC submitted the Notice to the
Maryland State Department of Public Safety & Correctional Services, not Wicomico County. (Id.) Kimball
never learned of Passwaters’ 2016 Charge of Discrimination. (Kimball Dep. 19:6-8.)
                                                     8
her questions. (Id.) Ultimately, Passwaters refused to meet with Mowers and the meeting was

rescheduled. (Id.)

        Upon learning of this incident, Lieutenant Byrd recommended a Written Warning,

concluding that Passwaters had been “very disrespectful towards Anthony Mowers.” (Memo

from Byrd, March 8, 2016, ECF No. 20-26.) On March 16, 2016, Passwaters was issued a

Written Warning which faulted Passwaters for becoming “upset and disrespectful.” (Written

Warning, ECF No. 20-27.) The Written Warning4 informed Passwaters that her actions

violated Directive 100.14, Section 17A, “Public Relations,” which states, in relevant part:

“When dealing with the public, inmates, and each other, employees are to be courteous and

respectful.” (Id.)

        In correspondence dated March 24, 2016, Director Kaloroumakis responded to an

“informal appeal” his office had received from Passwaters on March 2, 2016—an apparent

reference to Passwaters’ informal Grievance. (Mem. from Kaloroumakis to Passwaters, March

24, 2016, ECF No. 20-29.) In the Memorandum, Director Kaloroumakis indicated that shift

assignments cannot be grieved. (Id.) He contended that Passwaters’ reassignment was not

motivated by discrimination, but rather was the result of the WCDC’s decision to downsize

the Transportation Unit to three males and one female. (Id.) The Memorandum also recalled




         4 Passwaters claims that County Executive Bob Culver directed the removal of this Written Warning

from her personnel file in March 2016. (Passwaters Dep. 47:6-48:14.) The Written Warning indicates that it
would not be placed in her personnel file. (ECF No. 20-27.) It appears, however, that some record of the
Written Warning remained available to Passwaters’ superior officers after March 2016. (Record of Employee
Disciplinary and Corrective Action, Sept. 1, 2017, at 2, ECF No. 24-27.)
                                                    9
that Passwaters had requested adjustments to her shift schedule and that she was granted those

accommodations. (Id.)

 V.    Passwaters’ complaints of discrimination and retaliation are investigated and
       found to be unsupported by the evidence.
       On April 6, 2016, Passwaters filed yet another Grievance for being assigned to shift.

(Mem. from Passwaters to Ennis, April 6, 2016, ECF No. 20-28.) In her Grievance,

Passwaters stated that, “I feel that I was discriminated against because I am female” and that

“I again, am certain that I am being discriminated against, harassed, and now retaliated against

by Colonel Kimball, Captain Deborah Moore and the Wicomico County Department of

Corrections.” (Id. at 1, 3.) The Grievance cited no evidence for these contentions other than

her reassignment from the Transportation Unit. (Id. at 1-3.)

       The County conducted a full investigation of Passwaters’ complaints of discrimination

and retaliation. To facilitate the investigation, Passwaters agreed to the retention of an

investigator, Attorney Kevin Karpinski.5 (Passwaters Aff. ¶ 18.) Following the investigation,

Karpinski issued a report which concluded that there was insufficient evidence to support

Passwaters’ claims.          (Investigation Regarding MCO Amy Passwaters Complaint of

Discrimination by Deputy Director Kimball From Kevin Karpinski, Esquire, ECF No. 20-

17.) By the time the investigation had finished, however, Passwaters had returned to the

Transportation Unit. (Id. at 17.) On August 4, 2016, the County rejected Passwaters’

Grievance, reasoning that “the County has provided the desired corrective action.” (Letter

from Ennis to Passwaters, Mar. 24, 2016, ECF No. 20-31.)


       5   Mr. Karpinski represents the County in this matter.
                                                      10
        The County continued to rotate Passwaters in and out of the Transportation Unit after

it rescinded its decision to remove her from the post permanently. Passwaters remained on

the Transportation Unit until December 27, 2016, at which point she was rotated elsewhere

for thirty days, and then returned on January 27, 2017. (WCDC Transportation Schedule from

April 12, 2016 to June 14, 2017, ECF No. 24-20.) She remained in Transportation until May

25, 2017, and then was once again rotated elsewhere for another thirty-day period. (Id.)

VI.     Passwaters files additional complaints of discrimination and retaliation in 2017.

        In 2017, Passwaters was again reassigned from Transportation, along with a white male

officer, Preston. (Informal Grievance, July 31, 2017, ECF No. 20-37.) Once again, Passwaters

filed an “informal Grievance” protesting the decision. (Id.) This Grievance, like the others,

accused Colonel Kimball and the WCDC of “harassment and retaliation.” (Id.) Passwaters

then filed yet another Grievance on the same day, this time complaining about “impartiality

and unfairness.” (Informal Grievance, July 31, 2017, ECF No. 20-38.) In an attempt to show

discriminatory treatment, Passwaters compared her assignments to those of two other

Correctional Officers. (Id.) Officer “F,”6 an African American female, was disciplined with a

five-day suspension and her removal from the Intel post for falsifying a report; she was then

re-instated about two months later. (Id.) Officer “R” was removed from Road Crew after

“abandoning his post,” but “was assigned to return back to Road Crew” the next month. (Id.)




        6  To preserve their privacy, this Court uses acronyms to refer to officers who are not a party to this
litigation. Reference to these officers and their employment history has been filed under seal. (Order, ECF
No. 22; Order, ECF No. 26.)
                                                       11
Passwaters alleged that both F and R were “friends” with Colonel Kimball and that he had

treated them more favorably than her. (Id.)

       Once again, Passwaters’ Grievance was denied. Captain Michael Jamison informed her

that post assignments were not a “grievable issue” and that he could not discuss the personnel

issues of other employees. (Mem. from Jamison to Passwaters, Aug. 1, 2017, ECF No. 20-39;

Mem. from Jamison to Passwaters, Aug. 1, 2017, ECF No. 20-40.) Subsequently, Passwaters

elevated her Grievance to Kimball, who rejected Passwaters’ contentions on the same grounds.

(Mem. from Kimball to Passwaters, Aug. 3, 2017, ECF No. 20-43; Mem. from Kimball to

Passwaters, Aug. 3, 2017, ECF No. 20-44.)

       Next, Passwaters filed a formal Grievance dated August 8, 2017.          (Mem. from

Passwaters to Ennis, Aug. 8, 2017, ECF No. 20-45.) In her Grievance, Passwaters complained

of substantially the same issues: her reassignment from the Transportation Unit, her

accusations of being “targeted,” and Kimball’s alleged “harassment and retaliation.” (Id.) In

response, Director Kaloroumakis closed the matter and reiterated what Passwaters had already

been told: post assignments cannot be grieved and the disciplinary actions taken against other

personnel were confidential. (Mem. from Kaloroumakis to Passwaters, Aug. 21, 2017, ECF

No. 20-47.)

VII.   Passwaters receives a letter of reprimand after reporting to shift without
       corrective eye wear.
       On August 25, 2017, Passwaters was assigned to “outside recreation,” a post which

required the handling of a firearm. (Mem. from Byrd to Jamison, Aug. 27, 2017, ECF No. 20-

51; Passwaters Dep. 120:1-5.) On that day, Passwaters reported to Lieutenant Byrd without

                                              12
 her contact lenses or other corrective eye wear. (Passwaters Dep. 120:3-5.) It is undisputed

 that Passwaters informed Lieutenant Byrd that she was not wearing her contacts. (Incident

 Report, Aug. 25, 2017, ECF No. 20-52.) The exact manner in which Passwaters addressed

 Lieutenant Byrd is subject to some dispute. A witness to the exchange, MCO Patricia Dashiell,

 claims that she did not overhear Passwaters speak in an unprofessional or argumentative

 manner. (Affidavit of Patricia Dashiell ¶ 3, ECF No. 24-26.) In a Memorandum, Lieutenant

 Byrd claimed that she addressed him “in an unprofessional manner,” told him that “she was

 not working outside recreation,” and “stormed out of the supervisor office.” (Mem. from Byrd

 to Jamison, Aug. 27, 2017, ECF No. 20-51.) Byrd lamented that “Officer Passwaters displays

 this unprofessional attitude every time things don’t go her way and is very disrespectful to

 supervisor[s] when she [is] given orders that she doesn’t agree with.” (Id.) He recommended

 a Reprimand, citing violations of Directive 100.14, Section 4L and 6B. (Id.) Deputy Director

 Kimball and Director Kaloroumakis approved the recommendation. (Id.; Kaloroumakis Dep.

 38:15-20.)

VIII.   Passwaters receives a one-day suspension after accusing the Captain and HR
        Director of lying.
        On September 8, 2017, Passwaters attended a meeting to discuss disciplinary action

 concerning the August 25, 2017 incident. (Mem. from Jamison to Kimball, Sept. 8, 2017,

 ECF No. 20-56.) Present for the meeting were Lieutenant Byrd, Captain Jamison, Colonel

 Kimball, Director Kaloroumakis, and Human Resources Director Michelle Ennis. (Id.)

 During the meeting, Passwaters received an Official Reprimand, dated September 1, 2017,

 concerning her actions on August 25, 2017. (Record of Employee Disciplinary and Corrective

 Action, Sept. 1, 2017, ECF No. 20-53.)
                                              13
       Passwaters took objection to the Official Reprimand and the comments made during

the meeting. According to a memorandum prepared after the meeting signed by Jamison and

Kimball, Passwaters exclaimed that “she did not want to hear what Captain Jamison had to

say because he was a liar.” (Id.) She also accused Ennis of “lying about [her] past accusations

of being investigated.” In the memorandum, Captain Jamison concluded that Passwaters’

actions were “unprofessional and insubordinate,” and recommended that she receive

disciplinary action for violation of WCDC Directive 100.14, Section 4, “Respect for the

Department,” and Section 6, “Professional Demeanor.” (Id.) Next to his signature on the

memorandum, Kimball wrote “concur.” (Id.) Shortly after this meeting, Passwaters was

referred to the Employee Assistance Program as a result of being “unusually critical of

supervisor/coworkers/employer.” (ECF No. 20-58.)

       Following the September 8, 2017 meeting, Passwaters appealed her Letter of

Reprimand. (Mem. from Passwaters to Kimball, Sept. 28, 2017, ECF No. 24-28.) In her

submission to Kimball, Passwaters reasserted her claims of discrimination and retaliation,

arguing that two African American female officers regularly complained to Lieutenant Byrd

about their posts and “were able to switch positions without any adverse consequences.” (ECF

No. 24-28.)

IX.    Passwaters’ employment is terminated for insubordination.
       On September 19, 2017, while her appeal of the written reprimand was pending, a

meeting was conducted to discuss discipline arising from her conduct during the September

8, 2017 meeting. (Mem. from Sterling to Jamison, Sept. 19, 2017, ECF No. 20-60.) In this

meeting, Passwaters was to receive a 1-day suspension. (Record of Employee Disciplinary and

                                              14
Corrective Action, Sept. 19, 2017, ECF No. 20-57.) However, her failure to timely appear for

this meeting, followed by her disappearance during the meeting, ultimately resulted in the

termination of her employment.

        In advance of the meeting, Captain Jamison instructed Sergeant Sterling to inform

Passwaters that she was needed in the conference room. (Id.) Sterling then called Passwaters

and advised her that she was “needed upfront.” (Id.) About six minutes later, Sterling was

asked about Passwaters’ whereabouts, and he went to look for her. (Id.) During his search,

Sterling asked Nina Jefferson if she could check the female locker room. (Id.) When Jefferson

entered, she found Passwaters standing in the bathroom. (Mem. from Jefferson to Kimball,

Sept. 18, 2017, ECF No. 20-61.) Shortly thereafter, Passwaters arrived in the conference

room. (Id.) Kimball’s subsequent review of surveillance footage revealed that Passwaters had

left the building, entered her vehicle in the parking lot, then returned and entered the women’s

locker room—all before arriving at the meeting fifteen minutes after she was ordered to report

to the conference room. (Mem. from Kimball to Kaloroumakis, Sept. 20, 2017, ECF No. 20-

62.)

       When Passwaters reported to the conference room, Captain Jamison informed her

about the purpose of the hearing and read her his report of the September 8, 2017 meeting.

(Id.) After an exchange concerning the accuracy of the report, Deputy Director Kimball asked

Passwaters to have a seat in the lobby. (Id.) Passwaters exited the meeting and, rather than

wait in the lobby, proceeded to the women’s locker room to make a phone call. (Id.; ECF No.

20-61.) When she returned, Passwaters was advised that she would be receiving a one-day

suspension. (ECF No. 20-62.)
                                              15
        Following the meeting, Passwaters appealed her suspension. (Mem. from Passwaters

to Byrd, Sept. 26, 2017, ECF No. 24-30.) In her submission, Passwaters denied calling Jamison

a “liar” during the September 8, 2017 meeting, claiming that she “merely affirmed that he had

lied.” (Id.) Passwaters also complained that Ennis was “unprofessional” during the hearing

and was biased against her. (Id.)

        Deputy Director Kimball recommended that Passwaters receive disciplinary action for

violating WCDC Directive 100.14, Section 4 “Respect for the Department,” and Section 5

“Orders.” (ECF No. 20-62.) Director Kaloroumakis, however, decided to terminate her

employment effective October 6, 2017. (Letter from Kaloroumakis to Passwaters, Sept. 29,

2017, ECF No. 20-63.) Passwaters appealed the termination and her appeal was rejected.

(Letter from Passwaters to Ennis, Oct. 3, 2017, ECF No. 20-64; Mem. from Kimball to

Passwaters, Oct. 6, 2017, ECF No. 20-65.) Ultimately, the Personnel Appeal Board held a

hearing and unanimously upheld the disciplinary actions taken against Passwaters. (Findings

of Fact and Decision by Personnel Board, Nov. 2, 2017, ECF No. 20-68.)

 X.     Passwaters files suit and accepts an offer of reinstatement.
        On October 4, 2017, Passwaters filed a Charge of Discrimination with the United

States Equal Employment Opportunity Commission (“EEOC”) alleging race and gender

discrimination and retaliation. After 180 days elapsed since the filing of her Charge, Passwaters

requested an obtained a Notice of Right to Sue dated August 6, 2018.7 (Notice of Right to

Sue, ECF No. 1-1.) September 20, 2018, Passwaters commenced this lawsuit. Her Complaint


        7 Before filing a Title VII claim in federal court, a plaintiff must first obtain a Notice of Right to Sue
from the EEOC. Pursuant to 29 C.F.R. § 1601.28, a plaintiff may obtain the Notice by requesting it after 180
days has elapsed since the filing of a Charge of Discrimination.
                                                       16
brings three counts: retaliation in violation of Title VII of the Civil Rights Act of 1964 (“Title

VII”), 42 U.S.C. § 2000e and § 20-606 of the State Government (S.G.) Article of the Maryland

Annotated Code (Count I); race discrimination in violation of Title VII and S.G. § 20-606

(Count II); and gender discrimination in violation of Title VII and S.G. § 20-606 (Count III).

       During the pendency of this action, on August 5, 2019, Passwaters was offered re-

employment as a Master Correctional Officer. (Letter from Strausburg to Passwaters, Aug. 5,

2019, ECF No. 20-69.) Passwaters accepted the offer and is once again employed in this

capacity with the Wicomico County Department of Corrections. (Email from Passwaters to

Strausburg, Aug. 14, 2019, ECF No. 24-42.)

                                 STANDARD OF REVIEW

       Rule 56 of the Federal Rules of Civil Procedure provides that a court “shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A

material fact is one that “might affect the outcome of the suit under the governing law.”

Libertarian Party of Va. v. Judd, 718 F.3d 308, 313 (4th Cir. 2013) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Thus, summary judgment is proper “only when no

‘reasonable jury could return a verdict for the nonmoving party.’” Monon Corp. v. Stoughton

Trailers, Inc., 239 F.3d 1253, 1257 (Fed. Cir. 2001) (quoting Anderson, 477 U.S. at 255)). When

considering a motion for summary judgment, a judge’s function is limited to determining

whether sufficient evidence exists on a claimed factual dispute to warrant submission of the

matter to a jury for resolution at trial. Anderson, 477 U.S. at 249.


                                                17
       In undertaking this inquiry, this Court must consider the facts and all reasonable

inferences in the light most favorable to the nonmoving party. Libertarian Party of Va., 718

F.3d at 312; see also Scott v. Harris, 550 U.S. 372, 378 (2007). However, this Court must also

abide by its affirmative obligation to prevent factually unsupported claims and defenses from

going to trial. Drewitt v. Pratt, 999 F.2d 774, 778-79 (4th Cir. 1993). If the evidence presented

by the nonmoving party is merely colorable, or is not significantly probative, summary

judgment must be granted. Anderson, 477 U.S. at 249-50. On the other hand, a party opposing

summary judgment must “do more than simply show that there is some metaphysical doubt

as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986); see also In re Apex Express Corp., 190 F.3d 624, 633 (4th Cir. 1999). As this Court has

previously explained, a “party cannot create a genuine dispute of material fact through mere

speculation or compilation of inferences.” Shin v. Shalala, 166 F. Supp. 2d 373, 375 (D. Md.

2001) (citations omitted).

                                         ANALYSIS

       The County seeks summary judgment in its favor on all of Passwaters’ discrimination

and retaliation claims.

 I.    Race and Gender Discrimination under Title VII and S.G. § 20-606.

       Passwaters’ Complaint alleges that her reassignments, written reprimand, one-day

suspension, and employment termination were discriminatory on the basis of her race and

gender in violation of Title VII and S.G. § 20-606. Title VII makes it unlawful for an employer

to “discriminate against any individual with respect to [her] compensation, terms, conditions,


                                               18
or privileges of employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a)(1). Maryland’s anti-discrimination statute, S.G. § 20-606,

prohibits discrimination on these same bases.

       The same framework governs Plaintiffs’ Title VII and S.G. § 20-606 claims. See, e.g.,

Blakes v. City of Hyattsville, 909 F. Supp. 2d 431, 444 (D. Md. 2012) (analyzing Title VII and §

20-606 claims together).      Where the Plaintiff has failed to adduce direct evidence of

discrimination, as here, this Court applies the burden-shifting framework established in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this framework, the Plaintiff must

first establish a prima facie case of discrimination. The proof required to meet this burden

differs depending on the nature of the plaintiff’s allegations. See id. at 802 n.13 (noting that

“the facts necessarily will vary in Title VII cases, and the . . . prima facie proof” should be

adapted to differing factual situations).

       To establish a prima facie case of discrimination in the enforcement of employee

disciplinary measures, the plaintiff must show: “(1) that [she] is a member of the class protected

by Title VII; (2) that the prohibited conduct in which [she] engaged was comparable in

seriousness to misconduct of employees outside the protected class; and (3) that the

disciplinary measures enforced against [her] were more severe than those enforced against

other employees.” Cook v. CSX Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993); see also Hurst

v. District of Columbia, 681 F. App’x 186, 190 (4th Cir. 2017) (applying the same requirements).

To make out a prima facie case of discrimination based on an alleged discriminatory discharge,

the plaintiff must demonstrate that: “(1) she is a member of a protected class; (2) she suffered

an adverse employment action; (3) she was performing her job duties at a level that met her
                                               19
employer’s legitimate expectations; and (4) the position remained open or was filled by

similarly qualified applicants outside the protected class.”8 Bonds v. Leavitt, 629 F.3d 369, 386

(4th Cir. 2011) (citing Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d 277, 285 (4th Cir.

2004) (en banc)). If the plaintiff is able to establish a prima facie case, the burden shifts to the

employer “to articulate a legitimate, nondiscriminatory reason for the adverse action.” Id. If

the employer meets its burden, the plaintiff then must show that “the employer’s stated

reasons were not its true reasons, but were a pretext for discrimination.” Id.

            A. Passwaters’ reassignments and Written Warning do not qualify as
               adverse employment actions.
        To prevail on her discrimination claim, Passwaters must at least show that she suffered

an “adverse employment action.” Holland v. Wash. Homes, Inc., 487 F.3d 208, 219 (4th Cir.

2007) (James v. Booz-Allen & Hamilton, Inc., 368 F.3d 371, 375 (4th Cir. 2004). An adverse

action “is a discriminatory act that adversely affects the terms, conditions, or benefits of the

plaintiff’s employment.” Id. A job reassignment may constitute an “adverse employment

action” only if it accompanies a “decrease in compensation, job title, level of responsibility, or

opportunity for promotion.” Id. (quoting Boone v. Goldin, 178 F.3d 253, 256-57 (4th Cir. 1999).

Similarly, a written warning only suffices if it produces actual consequences akin to demotion

or termination. See Adams v. Anne Arundel Cty. Pub. Schools, 789 F.3d 422, 429 (4th Cir. 2015)

(holding that written warnings and verbal reprimands did not qualify as adverse employment

actions “because they did not lead to further discipline”); Jeffers v. Thompson, 264 F. Supp. 2d




        8   There is no dispute that Passwaters’ position in the Transportation Unit was filled by an African
American female. (Pl.’s Resp. 31, ECF No. 24.) For this reason alone, Passwaters cannot put forth a prima
facie case of sex discrimination.
                                                      20
314, 330 (D. Md. 2003) (holding that a written reprimand must “work[] a real, rather than

speculative, employment injury” to give rise to a Title VII claim).

       Between 2010 and 2017, Passwaters vigorously and routinely contested her

reassignments out of the Transportation Unit. She now characterizes them as disciplinary

measures or adverse employment actions. There is absolutely no support in the record for

this contention. There is no dispute that Passwaters always retained the job title of “Master

Correctional Officer” and was responsible for carrying out the core duties of that rank, no

matter whether she was assigned to the Transportation Unit or some other post. All MCOs

were required to perform the post to which they were assigned, and re-assignments were

frequent. Passwaters does not allege, and the record does not reveal, that her reassignments

to various other posts resulted in a decrease in pay, elimination of promotion opportunities,

or some other harm. Quite the opposite—Passwaters claimed that work in the Transportation

Unit was generally disfavored and that officers would purposefully fail its requirements to

avoid assignment there. The periodic removal from a generally undesirable post, without any

decrease in pay or other benefits, cannot constitute an adverse employment action.

       Passwaters’ March 2016 Written Warning also does not qualify as an adverse action.

The issuance of the Written Warning did not correspond to a decrease in pay, demotion, or

the like. There is no indication that the March 2016 Written Warning influenced the staff of

the WCDC to alter Passwaters’ terms or conditions of employment. Although the Written

Warning was recorded as a “prior disciplinary action[]” noted in Passwaters’ Official

Reprimand of September 1, 2017 (ECF No. 20-53), this Official Reprimand did not itself have

any immediate effects on Passwaters’ employment. Subsequent disciplinary records do not
                                              21
make any reference to the Written Warning. (See ECF No. 20-57) (listing only “Reprimand of

September 1, 2017” under the category “prior disciplinary action taken with employee”).

Accordingly, the March 2016 Written Warning does not constitute an adverse employment

action and cannot support a prima facie case of discrimination.

           B. Passwaters has not presented evidence that other employees received
              lighter discipline for similar infractions.
       To establish a prima facie case of discrimination based on the discriminatory imposition

of disciplinary action, Passwaters must show that “the prohibited conduct in which [she]

engaged was comparable in seriousness to misconduct of employees outside the protected

class; and . . . that the disciplinary measures enforced against [her] were more severe than those

enforced against other employees.” Cook, 988 F.2d at 511. The plaintiff must identify other

employees who have “engaged in the same conduct without . . . mitigating circumstances that

would distinguish [her] conduct or the employer’s treatment of [her] for it.” Heyward v. Monroe,

166 F.3d 332, 1998 WL 841494, at *2 (4th Cir.1998) (table opinion) (quoting Mitchell v. Toledo

Hops., 964 F.2d 577, 583 (6th Cir.1982)). Although the Fourth Circuit has stated that “the

comparison [between offenses] will never involve precisely the same set of work-related

offenses occurring over the same period of time and under the same sets of circumstances,”

Cook v. CSZ Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993), “the similarity between

comparators and the seriousness of their respective offenses must be clearly established in

order to be meaningful.” Lightner v. City of Wilmington, 545 F.3d 260, 265 (4th Cir. 2008); see also

Elzey v. Wal-Mart Assocs., Inc., RDB-11-2151, 2012 WL 3715321 (D. Md. Aug. 28, 2012).




                                                22
       Passwaters has attempted to compare her treatment to several African American female

employees, referred to as SJ, M, DD, B, BS, and PD. (Passwaters Dep. 49:18-51:5.) Passwaters

claims that Lieutenant Byrd permitted these employees to decline or object to post

assignments without reprimand. There is no evidence in the record, however, that these

employees engaged in sustained, persistent acts of insubordination like Passwaters. There is

certainly no evidence that these employees accused their superior officers of lying (or called

them “liars”) or fled from a meeting called for the purpose of addressing prior infractions.

Given the paucity of information concerning these individuals, a comparison of their

treatment to Passwaters’ does not yield any inference of discrimination.

       Passwaters also compares the disciplinary action she received to action taken against

employees R (African American male) and F. According to Passwaters, “R was removed from

WCDC’s Road Crew position on or about June 12, 2017 because he left inmates performing

community service unattended and two inmates escaped and were found hiding in a

bathroom.” (Passwaters Dep. 54:3-10.) Passwaters also claimed that R received a reprimand

and was later returned to Road Crew. (Id. at 57:4; 19-21.) A comparison between R’s alleged

infraction and Passwaters’ series of documented incidents of insubordination over a period of

years does not suggest that Passwaters was treated unfairly. Any comparison to F is similarly

unavailing. Passwaters claims that F “works in the Intel Unit and was shown to have falsified

her account of the attempted escape.” (Id. at 58:8-15.) Passwaters claims that F was initially

removed from the Intel Unit, then subsequently reassigned to that post. (Id. at 59:13-19.)

Again, the accusations levied against F and Passwaters are far too different to generate a

meaningful comparison of the disciplinary action taken against them. Though it may be

                                             23
Passwaters’ estimation that R and F made grievous errors deserving of greater punishment,

their reassignment to Road Crew and the Intel Unit, respectively, does not suggest that

Passwaters’ reprimand, suspension, and termination following numerous documented

violations of WCDC directives were the product of discrimination.

       The record reveals that Passwaters received discipline comparable to those of a

different race and gender who had been accused of similar infractions. For example, employee

SB (a white male) received a reprimand, suspension without pay, and was eventually terminated

after thrice failing to report to duty. (Disciplinary Spreadsheet 1, ECF No. 20-70.) The County

imposed suspension without pay on Employee RO for failing to have proper equipment on

duty. (Id. at 5.) Employee EJ (a black female) received a reprimand for engaging in a verbal

altercation with an officer. (Id. at 3.) Employee BW (a black female) received suspensions

without pay, reprimands, and was ultimately terminated after failing to report for duty. (Id. at

7.) These infractions are far more similar to Passwaters’ reported failure to arrive at her post

with corrective lenses, confrontation with Lieutenant Byrd, and disappearance before and after

a disciplinary meeting. The record indicates that Passwaters received similar treatment for

similar offenses. Accordingly, Passwaters has failed to establish a prima facie case with respect

to her claims of discriminatory disciplinary actions.

           C. Passwaters has failed to adduce evidence of pretext.
       Passwaters has failed to adduce evidence to show that the County’s reasons for

disciplining her and firing her amounted to pretext. Even assuming that Passwaters could

establish a prima facie case of discrimination for either her claim of discriminatory discipline or

discriminatory termination, the burden shifts to her employer to “articulate a non-

                                                24
discriminatory reason for the adverse action.” Cook, 988 F.2d at 507. Once the County has

done so, Passwaters must prove that the County’s proffered reason was not its true motive,

but is in fact a pretext. Id. Comparator evidence is “especially relevant” to a showing that an

employer’s legitimate non-discriminatory reason is in fact a pretext. See Laing v. Fed. Exp. Corp.,

703 F.3d 713, 719 (4th Cir. 2013) (quoting McDonnell Douglas, 411 U.S. at 802.) Passwaters

may also meet her burden by showing that the County’s “proffered nondiscriminatory reasons

for the termination are inconsistent over time, false, or based on mistakes of fact.” Haynes v.

Waste Connections, Inc., 922 F.3d 219, 225 (4th Cir. 2019).

       In this case, the County has cited Passwaters’ violations of the WCDC Directives as

grounds for imposing discipline and terminating her employment. The County’s judgment

concerning the discipline of its correctional staff is entitled to some deference. See Garraghty

v. Jordan, 830 F.2d 1295, 1302 (4th Cir. 1987) (holding that “[r]ealities of the work place,

especially in the paramilitary environment of corrections departments, require that authority

be respected and that discipline be swift.”) In its Motion for Summary Judgment, the County

claims that the “business reason for each of its disciplinary measures was to attempt to restore

order when the employee had been unprofessional or insubordinate.” (Def.’s Mem. Mot. S.J.

31, ECF No. 18-1.) Several supervisors within Passwaters’ chain of command determined

that her failure to report to her post with corrective eye wear, rude treatment of her

supervisors, accusations that her superior officers were “lying” or were “liars,” and

disappearance from a meeting conducted to discuss these issues all constituted

insubordination which could not be tolerated in a correctional setting.



                                                25
       Passwaters has proffered nothing to refute the County’s proffered reasons for taking

action against her. As discussed supra, the record does not reflect that Passwaters was treated

more harshly for committing the same infractions as her colleagues. Furthermore, there is no

evidence that the County’s rationale for disciplining Passwaters and terminating her

employment has shifted over time. Without such evidence, Passwaters cannot show pretext.

Accordingly, Judgment is ENTERED in favor of the County on Passwaters’ claims of race

and gender discrimination (Counts II and III).

II.    Retaliation under Title VII and S.G. § 20-606.

       To establish a prima facie claim of retaliation under Title VII, a plaintiff must prove that

(1) she engaged in protected activity; (2) the employer took adverse employment action against

her; and (3) a causal connection existed between the activity and the adverse action. Munday

v. Waste Mgmt. of N. Am., Inc., 126 F.3d 239, 242 (4th Cir. 1997); McGrath-Malott v. Maryland,

565 F. Supp. 2d 656, 670 (D. Md. 2008). Once the plaintiff has presented a prima facie case,

the familiar McDonnell Douglas burden-shifting framework applies. First, the burden shifts to

the defendant to articulate “some legitimate, nondiscriminatory reason” for the adverse

employment action. McDonnell Douglas, 411 U.S. at 802. If the employer does so, the employee

bears the burden of showing that the defendant’s stated reason is pretextual. Texas Dep’t of

Cmty Affairs v. Burdine, 450 U.S. 248, 256 (1981).

           A. Protected Activity.
       Passwaters cannot establish a prima facie case of discrimination because there is no

evidence that she engaged in protected activity. Title VII protects an employee when she

opposes “not only . . . employment actions actually unlawful . . . but also employment actions
                                               26
[she] reasonably believes to be unlawful.” Boyer-Liberto v. Fontainebleau Corp., 786 F.3d 264, 282

(4th Cir. 2015). This opposition encompasses “utilizing informal grievance procedures as well

as staging informal protests and voicing one’s opinions in order to bring attention to an

employer’s discriminatory activities.” Laughlin v. Metro. Wash. Airports Auth., 149 F.3d 253, 259

(4th Cir.1998). The Fourth Circuit noted that while individual acts may be scrutinized to

determine “their nature, purpose, and nexus to the alleged objective,” the plaintiff’s conduct

must be examined “as a whole.” DeMasters v. Carilion Clinic, 796 F.3d 409, 418 (4th Cir. 2015).

This inquiry first looks to whether the employee “communicates to her employer a belief that

the employer has engaged in . . . a form of employment discrimination.” Crawford v. Metro. Gov’t

of Nashville & Davidson Cty., Tenn., 555 U.S. 271, 276 (2009). If this first question is answered

in the affirmative, then a court considers whether this communicated belief concerns a practice

that is “actually unlawful under Title VII” or that the employee “reasonably believes to be

unlawful.” Boyer–Liberto v. Fontainebleau Corp., 786 F.3d 264, 282 (4th Cir.2015).

        Passwaters appears to argue that all of her complaints filed between 2016 and 2017

constitute protected activity under Title VII.9 (ECF No. 24 at 29.) The record reveals,

however, that the bulk of Passwaters’ submissions were not protected because they

complained only of shift reassignments. As explained supra, Passwaters’ reassignments were

not unlawful, and it was not reasonable for her to believe otherwise. Passwaters’ reassignments


          9 The County attempts to cabin Passwaters’ asserted protected activity to her February 2016 grievance.

(Def.’s Reply 10, ECF No. 28.) Passwaters’ Complaint clearly alleges that she engaged in a “series of protected
activities by utilizing the County’s Grievance Policy” and cites numerous grievances, including the appeal of
her written reprimand and suspension. (Compl. ¶¶ 54, 56, 65, ECF No. 1.) To the extent that the County
attempts to argue that Passwaters has failed to exhaust her administrative remedies as to all complaints besides
her February 2016 grievance, the County has waived such arguments by advancing them at this late stage. See
Fort Bend Cty. v. Davis, 139 S. Ct. 1843 (2019).
                                                      27
were not considered demotions, and did not result in a decrease in pay or other economic

benefits. Moreover, reassignments were an ordinary aspect of a correctional officer’s job.

Passwaters’ job description required her to “perform a wide range of correctional work as well

as special assignments.” (Job Description, ECF No. 18-5.) Beginning in 2010, her supervisors

repeatedly explained that she was required to work wherever she was assigned. (See, e.g., Mem.

from Foreman to Passwaters, Aug. 3, 2010, ECF No. 20-2) (“Being a Correctional Officer,

staff are required to be able [to] work . . . all post[s].”)

        Even when appealing concrete employment actions, such as her one-day suspension,

Passwaters had no objective basis for believing that she was experiencing discrimination.

Passwaters claims that that several “salient facts” provided her with reason to believe that she

had been discriminated against: (1) Kimball’s purported refusal to interact with her; (2)

Kimball’s decision to “pressure Captain Foreman to give [her] a lower evaluation”; (3)

Kimball’s admonishments about her appearance, which Passwaters claims were not levied

against men or African American women; (4) Kimball’s alleged transfer of Passwaters off

Transportation “far more than any of the other officers”; and (5) no other officer had been

removed from the Transportation Unit permanently. (ECF No. 24 at 27.)

        The evidence does not support these claims. First, there is no evidence that Kimball

“refused” to speak with Passwaters. Kimball testified that “Miss Passwaters didn’t speak to

me. If I had anything that had to be said to Miss Passwaters, it was passed on through her

supervisor.” (Kimball Dep. 15:15-17.) To the extent that Kimball—a superior officer—issued

curt replies to Passwaters’ inquiries (see Passwaters Dep. 43:16-17), there is simply no

indication that minor interpersonal issues of this type amounted to discrimination. Second,
                                                  28
there is no evidence that Kimball pressured Foreman to lower Passwaters’ evaluation score.

Foreman’s testimony was only that “there was a question as to my scoring, and I took it back,

reevaluated, and did not change the score.” (Foreman Dep. 17:7-9.) Third, Kimball’s alleged

comments about Passwaters appearance do not give rise to any possible inference of

discrimination. Passwaters’ affidavit merely states that “Colonel Kimball, through Lieutenant

Otha Byrd, admonished me about my appearance, specifically ‘to put my hair up’ despite

having made no similar admonitions to males or African American females.” (Passwaters Aff.

¶ 5.) The Affidavit is silent as to when such comments were made, whether Passwaters hair

was in violation of a uniform code, or if men or African American females ever wore their

hair in a similar manner or in a fashion that violated WCDC policy.

       Passwaters’ perceptions of her reassignments out of Transportation are equally

unsupported by the record. Passwaters’ representation that she was transferred out of the

Transportation Unit “far more” than any other officer is belied by numerous records showing

the transfer of several other officers. In 2011, 2012, 2013, and 2014 Passwaters and other

Correctional Officers were reassigned while other officers rotated through Transportation for

training. (ECF Nos. 20-3, 20-4, 20-5, 20-6, 20-9.) Lastly, while Defendant does not dispute

that Passwaters was the only officer to be transferred from the Transportation Unit

permanently, this fact does not render Passwaters’ complaints objectively reasonable. MCOs

like Passwaters were required to “perform a wide range of correctional work as well as special

assignments.” (Job Description, ECF No. 18-5.) Her relocation to another post was

commensurate with these duties.



                                             29
       In sum, there is no evidence that Passwaters engaged in protected activity. Her

retaliation claims fail on this ground alone.

           B. Pretext.
       As previously discussed, Passwaters has also failed to produce evidence to suggest that

the County’s reasons for terminating her employment were pretextual. Passwaters’ failure to

meet her evidentiary burden on this issue is dispositive of her retaliation claim. Accordingly,

Judgment is ENTERED in favor of the County on Passwaters’ retaliation claim. (Count I).

                                       CONCLUSION

       For the foregoing reasons, the Defendant’s Motion for Summary Judgment (ECF No.

18) is GRANTED and Summary Judgment is ENTERED in favor of the Defendant.

A separate Order follows.

Dated: November 27, 2019
                                                          ___/s/________________
                                                          Richard D. Bennett
                                                          United States District Judge




                                                30
